                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 UNITED STATES OF AMERICA,                     )
                                               )
       Plaintiff,                              )              No. 7:19-CR-25-REW
                                               )
 v.                                            )
                                               )              OPINION & ORDER
 CURTIS L. HIGHT,                              )
                                               )
       Defendant.                              )

                                        *** *** *** ***

       On October 16, 2019, a Kentucky State Police (KSP) Cooperating Witness (CW), after

being outfitted by law enforcement with audiovisual recording equipment, “conducted a controlled

drug purchase from the residence of” Defendant Curtis Hight. DE 29-4 (KSP Det. Zachary Bryson

Aff. in Support of Search Warrant). Hight sold the CW heroin and crack cocaine. The video also

revealed that Hight had ready access to an “AK-47 style rifle and a semi-automatic pistol.” Id.

Based on this information, officers obtained, on October 24, 2019, a state search warrant for

Hight’s home, see id., as well as a federal criminal complaint and warrant for Hight’s arrest. DE 1

(Complaint); DE 4 (Executed Warrant). Law enforcement executed both warrants on October 25,

2019. See DE 4. Post-arrest, Hight, after hearing KSP Det. Zachary Bryson’s Miranda warnings,

made    multiple    incriminating    statements.       See   Audio   File   KYED-PIK_7-19-cr-25-

01_20200204_093759, at 8:15–9:15, 10:00–14:00. Hight has complaints.

       Defendant asks the Court to suppress three evidence categories: (1) any evidence obtained

during and through the controlled buy, (2) the fruits of the search warrant issued in reliance on the




                                                   1
controlled-buy proof,1 and (3) Hight’s October 25, 2019, post-arrest statements to law

enforcement. DE 26 (Motion). On referral, Judge Atkins held an evidentiary hearing, see DE 33

(Minute Entry), and, after thorough treatment, recommended full denial. See DE 35

(Recommended Disposition). Hight timely objected only to Judge Atkins’s handling of the

controlled-buy challenge. See DE 36. The Government responded. DE 37. The matter stands ripe

for review.

          Hight’s argument—that a CW entering a target’s home is a government agent effecting a

warrantless search—attacks a fundamental tool of American law enforcement. The defense effort

plainly fails. Hight voluntarily welcomed the CW into his home to conduct a drug deal. He had no

cognizable expectation of privacy as to what the CW perceived. Under bedrock Fourth

Amendment law, no government search occurred, and no suppression basis exists.

                                           Review Standard

          The Court must review de novo any “portions of the report or specified proposed findings”

to which any party objects. 28 U.S.C. § 636(b)(1). Yet, the Court “need not provide de novo review

where the objections are frivolous, conclusive or general.” Mira v. Marshall, 806 F.2d 636, 637

(6th Cir. 1986) (internal quotation marks omitted). An objecting party faces the affirmative “duty

to pinpoint those portions of the [Magistrate Judge’s] report that the district court must specially

consider.” Id. Further, the Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings.”

Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–

50 (6th Cir. 1981) (holding that a failure to file objections to a magistrate judge’s recommendation

waives the right to appellate review); Fed. R. Crim. P. 59(b)(2)-(3) (limiting de novo review duty



1
    Hight does not directly dispute warrant validity.
                                                   2
to “any objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions”

of the recommendation “to which objection is made”).

       Hight’s objection includes three principal elements: (A) a general objection to Judge

Atkins’s characterization of the facts relating to the CW’s controlled buy (and a proposed

alternative formulation); (B) disagreement with Judge Atkins’s decision to limit the evidentiary

hearing to Hight’s Miranda argument; and (C) a set of general citations concerning Fourth

Amendment protections. DE 36 at 1–3. More important, in determining the Court’s review

standard, are several notable omissions. Hight’s objections lack: (1) citations—to the record or

recommendation—(2) explanations of how, specifically, Judge Atkins erred in reciting the facts

or why, particularly, the alternative formulation posed materially differs from the recommendation

recitation, and (3), with regard to the third aspect of the objections, any effort to apply the cited

precedent to the facts of this case. Objections that merely “dispute[ ] the correctness of the

magistrate’s recommendation” without specifying the findings that Defendant “believe[s] were in

error[,] . . . amount to general objections” and do not warrant de novo review. Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995). Further, the Court, on review, finds Hight’s thin remonstrances

meritless.

                                            Objections

       Hight argues that an accurate characterization of the facts and history would be:

       On October 16, 2019, a paid employee of the government which the government
       calls a “CW” entered the home of the Defendant with no warrant on the behalf of
       the government with audio and video recording equipment provided to him by the
       government in order to obtain evidence against the Defendant on the behalf of the
       [sic] made an alleged controlled drug purchase from the Defendant in the residence
       of the Defendant on the behalf of the government. From the information gathered
       illegally from the employee on October 16, 2019, the government obtained a search
       warrant for the residence of the Defendant and a criminal complaint for the
       Defendant. The Defendant moved to suppress the evidence from the illegal
       intrusion of the government from October 16, 2019 and any evidence obtained by

                                                 3
       the government from search warrant and criminal complaint that the government
       obtained.

DE 36 at 1. The Court sees only two arguable differences between Hight’s proposal and Judge

Atkins’s findings. Namely, Defendant’s depiction of the CI as “a paid employee of the

government” and the assertion that the CI’s information was “gathered illegally[.]” The latter, of

course, is a legal conclusion, not a factual statement and is simply a reiteration of the original

motion argument.2 The thrust of the former—that during the controlled buy the CI was acting as

an agent of the government—is fully captured in the recommendation. See DE 35 at 1–2 (noting

that “KSP advised” the CI to meet “to arrange a controlled purchase of drugs from Hight[,]” that

KSP “provided a recording device to capture the transaction[,]” and that “officers provided the

informant with $650 to purchase heroin and cocaine from Hight”). Thus, Defendant identifies no

error in Judge Atkins’s characterization of the factual record.

       Moreover, the law is clear that when a trafficker invites an individual into his home “for

purposes of transacting unlawful business, that business is entitled to no greater sanctity than if it

were carried on in a store, garage, a car, or on the street.” Lewis v. United States, 87 S. Ct. 424,

427 (1966). In that scenario, even an undercover narcotics agent (unquestionably a government

employee and a broad step beyond the CW) may, “in the same manner as a private person,” accept

the invitation and enter the home “for the very purposes contemplated by the occupant.” Lewis, 87

S. Ct. at 427. Here, there is no dispute that Hight invited the CI into his home for purposes of a

drug sale. Thus, for Fourth Amendment purposes, it is irrelevant whether the CI was a government

agent/employee, or whether he was paid on this occasion and prior occasions (or, for that matter,

if he was paid as a bi-weekly employee). See United States v. Pollard, 215 F.3d 643, 648 (6th Cir.



2
  It is thus misplaced in the context of an argument concerning facts, and not entitled to de novo
review.
                                                  4
2000) (“[I]t is well established that an undercover officer may gain entrance by misrepresenting

his identity and may gather evidence while there.” (citing Lewis)). Put simply, the CI’s invited

entry3 into Hight’s home was not a “search” within the meaning of the Fourth Amendment. See

United States v. Jones, 533 F. App’x 562, 571 (6th Cir. 2013) (noting that “Lewis is [still good]

law,” finding no “illegal search[,]” and rejecting exclusion argument for “audio and video

recordings taken during [ ] controlled purchases. . . when [a] CI entered [defendant’s] home

wearing recording devices”).

       Next, Defendant assigns error to Judge Atkins’s decision to exclude consideration of

Hight’s Fourth Amendment suppression theory from the evidentiary hearing. Initially, Judge

Atkins set a general hearing on Hight’s suppression motion. See DE 28 (Order). However, on

review of the supplemented record, see DE 29 (Supp. Filings), Judge Atkins issued a January 29,

2020, order limiting the hearing to “the facts surrounding Defendant’s alleged intoxication causing

him to lack the ability to voluntarily waive his Miranda rights.” DE 32. Hight filed no opposition

to this limitation. And, despite discussion of this topic at the hearing, the defense did not object to

the narrowed scope or press for a broader proceeding. See Audio File KYED-PIK_7-19-cr-25-

01_20200204_093759, at 01:00–02:28.

       Nonetheless, Hight now argues that Judge Atkins should have had an “evidentiary hearing

regarding the 4th amendment search and seizure issues.” DE 36 at 2. The law on hearing necessity

(though not discussed in Defendant’s filing) is clear: “A district court is required to hold an

evidentiary hearing when the defendant has set forth contested issues of fact that bear upon the




3
  Notably, Hight does not challenge Judge Atkins’s findings that “there is no evidence” that
Defendant did not consent to the CI’s entry into his home, or that the CI’s observations were
limited to the scope of the drug transaction (i.e., “the very purposes contemplated by the
occupant[,]” Lewis, 87 S. Ct. at 427). See DE 35 at 4.
                                                  5
legality of” the government’s conduct. United States v. Montgomery, 395 F. App’x 177, 186 (6th

Cir. 2010); see also United States v. Abboud, 438 F.3d 554, 577 (6th Cir. 2006) (“An evidentiary

hearing is required only if the motion is sufficiently definite, specific, detailed, and non-conjectural

to enable the court to conclude that contested issues of fact going to the validity of the search are

in question.” (citation and internal quotation marks omitted)). Defendant’s objections do not

identify which facts bearing on the validity of the at-issue conduct Hight believes are disputed.

The relevant portion of the filing addresses only two facts: (1) that the government paid the subject

informant for assisting the investigation via the controlled-buy (and had previously paid the same

individual for assistance with other matters); and (2) that Hight “did not consent to the government

bringing audio and video recording equipment into his home.” DE 36 at 2. Defendant fails to

identify a persisting or consequential dispute as to either.

       The unchallenged record before Judge Atkins clearly showed that the CI “worked

proactively with law enforcement officers for monetary compensation[.]” DE 29-3 at ¶ 7 (Aff. of

DEA SA Randolph Copley); see also DE 29-4 at 2 (describing the informant as a “Kentucky State

Police Cooperating Witness”). Further, as the recommendation made clear, the Government never

disputed that the CW was acting as an agent of law enforcement. See DE 35 at 3. Rather, the

prosecution argued that agent status was irrelevant for purposes of the suppression motion. See id.;

see also DE 31 at 4 (“Hight’s assertions about the confidential informant’s status as an agent of

the government are irrelevant.”).4 Thus, the fact of CW compensation was and is undisputed.

Further, for the reasons already detailed, that fact (like agent status) has no bearing on the validity

of the CW’s invited entry into Hight’s home.



4
  The Government’s objection response reiterates the argument. DE 37 at 3 (“But Hight fails to
grasp that his assertions about the confidential informant’s status as an agent of the government
are irrelevant.”).
                                                   6
         Likewise, the Court sees no dispute concerning Hight’s “consent to the government

bringing audio and video recording equipment into his home.” DE 36 at 2. The record offers no

support for any implicit suggestion that the Government was arguing or that Judge Atkins found

that the CW disclosed that he was wired for audiovisual recording and that Hight nonetheless

consented. Further, the validity of the surreptitious recording does not hinge on Hight’s consent.

Thus, even if there was an open question regarding whether Defendant knowingly permitted the

CW to record and transmit the illicit transaction, such a dispute would not necessitate a hearing.

Logic says and the Court assumes5 that the CW did not alert Hight that he would be recording the

encounter. The CW’s deception or subterfuge about equipment has no impact on Hight’s decision

to admit the CW as a drug customer. What the CW digitally captured is the same fair game as what

the CW saw and heard; Hight hazarded all such revelations by the CW when he welcomed the

person into his home.

         The “Government may utilize information voluntarily disclosed to a governmental

informant, despite the criminal’s reasonable expectation that his associates would not disclose

confidential information to the authorities.” United States v. Jacobsen, 104 S. Ct. 1652, 1661

(1984). As a Supreme Court plurality held, there is no meaningful difference—for Fourth

Amendment purposes—between whether a government informant “who conceals his police

connections” writes down his observations from a conversation after the fact or simultaneously

records and transmits the same. See United States v. White, 91 S. Ct. 1122, 1125–26 (1971) (noting

the absence of “persuasive evidence” of a difference “between the electronically equipped and the

unequipped agent [ ] substantial enough to require discrete constitutional recognition”). Put

differently:



5
    On a record wholly devoid of contrary proof or argument.
                                                 7
       If the conduct and revelations of an agent operating without electronic equipment
       do not invade the defendant’s constitutionally justifiable expectations of privacy,
       neither does a simultaneous recording of the same conversations made by the agent
       or by others from transmissions received from the agent to whom the defendant is
       talking and whose trustworthiness the defendant necessarily risks.

Id. at 1126. The Sixth Circuit has adopted the White plurality view and extended it to the context

of video recordings. United States v. Jones, 533 F. App’x 562, 571 (6th Cir. 2013); United States

v. Yang, 281 F.3d 534, 548 (6th Cir. 2002). Accordingly, Hight’s quibble with Judge Atkins’s

reliance on Hoffa v. United States, 87 S. Ct. 408 (1966) is meritless. The premise that “the Fourth

Amendment” does not protect “a wrongdoer’s misplaced belief that a person to whom he

voluntarily confides his wrongdoing will not reveal it” applies when such revelations occur

through disclosure of surreptitious contemporaneous recordings. Id. at 413.

       In sum, neither Judge Atkins’s recommendation nor the validity of the CW’s entry into

Hight’s home hinges on a disputed fact. Defendant entirely fails to identify material contested or

unheard facts. Hight’s Fourth Amendment argument turned on the legality of an unchallenged

factual scenario. “Simply put, Defendant d[oes] not agree with the magistrate’s legal decision

based on the facts. This type of disagreement is not resolved through an evidentiary hearing.”

United States v. Abboud, 438 F.3d 554, 577 (6th Cir. 2006). Thus, the Court overrules Defendant’s

procedural objection.

       Hight’s final thrust is a general objection (at best, a reassertion of the original suppression

request) that does not warrant de novo review. See Miller, 50 F.3d at 380. Suffice it to say that

despite the undoubtedly critical Fourth Amendment interest in the security of American homes,

“one contemplating [drug trafficking from his home] must realize and risk that his [purchasers]

may be reporting to the police.” White, 91 S. Ct. at 1126; see also Jacobsen, 104 S. Ct. at 1661

(“The concept of an interest in privacy that society is prepared to recognize as reasonable is, by its



                                                  8
very nature, critically different from the mere expectation, however well justified, that certain facts

will not come to the attention of the authorities.”). Defendant’s unadorned string cite shows no

error in Judge Atkins’s thoughtful analysis. Cf. Lewis, 87 S. Ct. at 428 (In the suppression context,

“each case must be judged on its own particular facts.”).

                                        Unopposed Findings

       Concerning Hight’s request for suppression of his post-Miranda statements, Judge Atkins,

after ably summarizing the relevant law and accounting for the full factual record, found that: (1)

Hight undisputedly “was subject to custodial interrogation”; (2) based on the totality of the

circumstances, Hight showed no objective signs of intoxication; and (3), on the whole, law

enforcement’s conduct was not objectively coercive and did not overbear Hight’s will. There was

no misconduct to be the driving factor behind Hight’s decision to waive his right to silence. DE

35 at 4–7. These findings, and the recommendation for denial of the Fifth Amendment-linked

suppression request, stand unchallenged and amply supported by the detailed, uncontroverted

hearing testimony of Det. (and FBI Task Force Officer) Bryson and the full record. Audio File

KYED-PIK_7-19-cr-25-01_20200204_093759, at 03:00–19:00. Thus, with no objection from any

party on this topic and on full review, the Court adopts Judge Atkins’s recommendation concerning

Hight’s post-Miranda statements.

                                             Conclusion

       For these reasons, the Court ORDERS as follows:

       1. The Court OVERRULES Hight’s objections (DE 36);

       2. The Court ADOPTS Judge Atkins’s Recommended Disposition (DE 35);

       3. The Court DENIES DE 26; and




                                                  9
       4. Consistent with prior findings,6 the Court SCHEDULES a jury trial in this matter for

          March 23, 2020, at 9:00 a.m. in Pikeville, Kentucky. Counsel and Hight shall appear

          by 8:30 a.m. All unexpired DE 20 deadlines reset relative to this trial date.

       This the 24th day of February, 2020.




6
  See DE 27 at 2 n.1 (“31 days currently remain on Hight’s STA clock.”); id. at 1 (declaring
excludable “the period from and including Hight’s January 10, 2020, suppression filing and the
Court’s ultimate resolution”).
                                               10
